Filed 6/4/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 89







State of North Dakota, 		Plaintiff and Appellee



v.



Gary Howard Moore, 		Defendant and Appellant







No. 20010259







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Ladd R. Erickson, Assistant State's Attorney, 210 2nd Ave. NW, Mandan, ND 58554, for plaintiff and appellee.



Kent M. Morrow, 411 N. 4th St., Bismarck, ND 58501-4078, for defendant and appellant.

State v. Moore

No. 20010259



Per Curiam.

[¶1]	Gary Moore appeals from a criminal judgment entered on a jury verdict finding him guilty of theft of property.  Moore argues the evidence was insufficient to convict him of the crime, and the trial court erred in consolidating his trial with his brother’s trial and in admitting into evidence photographs of the two of them.  We conclude the trial court did not abuse its discretion in consolidating the trials or in admitting photographs of the two into evidence.  We further conclude there was sufficient evidence to uphold the guilty verdict.  The evidence, and the reasonable inferences drawn from it, when viewed in the light most favorable to the verdict, establish Moore’s guilt beyond a reasonable doubt.  
See
 
State v. Treis
, 1999 ND 136, ¶ 9, 597 N.W.2d 664.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), (4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring